Citation Nr: 9905147	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-15 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for Meniere's disease, 
claimed as chronic vertigo with associated ear infections, 
headaches and defective hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating determination by 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for chronic vertigo with associated ear 
infections, headaches and defective hearing.


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's Meniere's disease and an inservice 
injury or disease.


CONCLUSION OF LAW

The claim for service connection for Meniere's disease, 
claimed as chronic vertigo with associated ear infections, 
headaches and defective hearing is not well grounded.  38 
U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Service medical records show the veteran 
was hospitalized in December 1952 for headaches of six months 
duration.  The headache was generalized, continuous and 
associated with a "stuffy nose" and right temporomandibular 
joint pain of mild degree.  The headache was most marked 
across the vortex and temples and was not associated with 
aura, nausea vomiting or photophobia.  Examination was 
entirely unremarkable except that the left pupil was nearly 
twice as large as the right when dilated in darkness.  
Examination of the nose revealed red edematous nasal mucosa 
with marked swelling of the left middle turbinate.  The 
veteran was placed on symptomatic therapy and rest with 
improvement.  The diagnosis at discharge was psychogenic 
reaction, manifested by headaches, mild.  The remaining 
service medical records are negative for complaints, findings 
or treatment of symptoms associated with Meniere's disease.  
At the time of the separation examination in July 1953, 
hearing for the spoken voice was 30/30 in each ear and for 
the whispered voice was 15/15 in each ear.  No pertinent 
diagnosis was noted. 

The post-service evidence of record includes medical reports 
dated from 1984 to 1992.  These records show that the veteran 
was treated on several occasions for severe headaches and 
otitis media.  A September 1986 letter from D. Ragsdale, 
M.D., shows the veteran was evaluated to determine the 
etiology of a recent episode of nausea, vomiting and 
dizziness.  The veteran gave a history of a similar episode 
five years before that required hospitalization and resulted 
in a diagnosis of Meniere's disease.  Assessment on admission 
was vertigo with associated nausea and vomiting.  An 
audiological and elctronystagmographic (ENG) examination 
showed mild to severe sensorineural hearing loss bilateral 
with greater involvement on the right side.  The result of 
the ENG examination suggested a weak right vestibular system.  

A report from D.H. Bivens, M.D. dated in October 1986 shows 
the veteran underwent a neurological consultation.  Again he 
reported that his first episode of dizziness began about five 
years before.  That episode was characterized by the sudden 
onset of vertigo, followed by nausea, vomiting, diaphoresis, 
tinnitus, and hearing loss.  The veteran stated that he was 
referred for treatment without a specific diagnosis being 
given.  He did well for the next several years until the more 
recent episode that began about two months prior.  He 
reported that the tinnitus, which he experienced with the 
first episode, actually worsened between the two episodes.  
With the second episode the tinnitus had dramatically 
worsened as had his hearing loss.  Neurological examination 
was unremarkable except for complaints of "sinus 
headaches".  A CT scan of the brain was also unremarkable.  
The diagnosis was Meniere's disease.  

Private medical records from 1969 to 1992 show treatment for 
headaches and dizziness.  A discharge report dated in June 
1981 shows the veteran was admitted for an acute attack of 
vertigo.  A letter dated in July 1992 from H.A. Martin, M.D. 
indicates the veteran had been treated since March 1969 for 
headaches, sinus and dizziness.  A letter from Dr. Ragsdale 
dated in July 1992 shows the veteran had been treated for 
chronic vertigo and headaches, in part, due to Meniere's 
disease since 1984. 

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Veteran Appeals (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the claim is not 
well-grounded, the veteran cannot invoke the VA's duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet.App. 498 (1995).  

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service medical records show hospitalization for headaches on 
one occasion in December 1952.  The headaches were not 
associated with nausea, vomiting or photophobia.  The records 
are otherwise negative for complaints, findings or treatment 
suggestive of Meniere's disease and the veteran was 
subsequently considered qualified for release from active 
duty with no indication of any chronic residual disability.  
To be well grounded, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement.  Dixon v. Derwinski, 3 Vet.App. 261 
(1992).

In this case, the medical evidence tends to establish that 
the veteran developed Meniere's disease after separation from 
military service.  The medical evidence of record contains no 
clinical reference to symptoms before 1969, more than 15 
years after service discharge.  There is no competent 
evidence of Meniere's disease of service onset.  Meniere's 
disease was not diagnosed during service and no medical 
evidence has attributed his inservice symptoms to Meniere's 
disease.  Thus, the second prong of Caluza  is not satisfied 
as there is no evidence that the veteran incurred Meniere's 
disease in service.

The medical evidence has demonstrated no continuity of 
symptomatology between 1953 and 1969 and the veteran has not 
brought forth any competent evidence that would establish a 
nexus between his current symptoms and active military 
service.  While the evidence of record contains diagnostic 
impressions, sufficient to establish a current diagnosis of 
Meniere's disease, the examining physicians did not relate 
the disorder to military service or any incident therein.  
Therefore, the third prong of Caluza is not satisfied as 
there is no medical evidence of record establishing a nexus 
between service and Meniere's disease.

The Board finds that the veteran's claim for service 
connection for Meniere's disease is not well grounded within 
the  meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  With respect to the second and third prongs of 
Caluza, the Board notes that the evidence, as outlined above, 
fails to demonstrate that the veteran's Meniere's disease is 
in any way related to his military service.  In the absence 
of proof of incurrence or aggravation during service and a 
causal connection between present disability and inservice 
disease or injury, there can be no valid claim.  Brammer v. 
Derwinski , 3 Vet.App. 223, 225 (1992).

The only other evidence that attempts to establish incurrence 
of the veteran's Meniere's disease consists of the veteran's 
contentions.  While the Board has no reason to doubt the 
credibility of these statements; the veteran is not competent 
to enter conclusions which require medical opinions as to 
causation or, as in this case, the onset of a disease.  See 
Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). 

It follows that the VA has no duty to assist the veteran in 
the development of his claim.  In the absence of a well-
grounded claim, the Board does not have jurisdiction to 
decide the merits of the matter, and the appeal must be 
denied.  Boeck v. Brown, 7 Vet.App. 14 (1994).


ORDER

Service connection for Meniere's disease, claimed as chronic 
vertigo with associated ear infections, headaches and 
defective hearing, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

